In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana
        ______________________________

              No. 06-10-00093-CR
        ______________________________


          DAVID LEE WILSON, Appellant

                          V.

         THE STATE OF TEXAS, Appellee




   On Appeal from the Sixth Judicial District Court
               Lamar County, Texas
               Trial Court No. 23660




     Before Morriss, C.J., Carter and Moseley, JJ.
       Memorandum Opinion by Justice Carter
                                   MEMORANDUM OPINION

       David Lee Wilson has filed a notice of appeal from his conviction of aggravated sexual

assault of a child. On our review of the clerk’s record, we noted that the trial court’s certification

of right of appeal stated that this was a plea agreement case and that Wilson has no right of appeal.

       Unless a certification, showing that a defendant has the right of appeal, is in the record, we

must dismiss the appeal. See TEX. R. APP. P. 25.2(d).

       Because the trial court’s certification affirmatively shows Wilson has no right of appeal,

and because the record before us does not reflect that the certification is incorrect, see Dears v.

State, 154 S.W.3d 610, 615 (Tex. Crim. App. 2005), we must dismiss the appeal.

       We dismiss the appeal for want of jurisdiction.



                                               Jack Carter
                                               Justice

Date Submitted:        June 15, 2010
Date Decided:          June 16, 2010

Do Not Publish




                                                  2